 In the Matter ofDORLEXA DYEING AND FINISHING COMPANYandINDUSTRIAL TRADESUNIONOF AMERICACase No. 1 R-°089.-Decided November16, 1944Mr. Fisher Abramson,of New Bedford,Mass., for the Company.Mr.Paul R.Ryan,ofWoonsocket,R. I., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial Trades Union of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of DorlexaDyeing and Finishing Company, Woonsocket, Rhode Island, herein,called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert E. Greene,Trial Examiner. Said hearing was held at Woonsocket, Rhode Island,on October 30, 1944.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.At the close of the hearing, counsel for the Companymoved to dismiss the petition.The Trial Examiner reserved rulingthereon.The motion is denied for the reasons stated in Section III,infra.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYDorlexa Dyeing and Finishing Company is a partnership operat-ing a 'plant at Woonsocket, Rhode Island, where it is engaged in thedyeing and finishing of cloth.During the 6-month period ending59 N. L. R. B., No. 62.297 - 298DECISIONS OF NATIONAL LABOR- RELATIONS BOARDOctober 21, 1944, the Company purchased raw materials valued atabout $120,000, all of which was shipped to it from points outside theState of Rhode Island.' During the same period the Company re-ceived about $300,000 for its services, all of which was performed forconcerns within the State of Rhode Island. The latter concerns ship- ,ped all goods worked upon by the Company to points outside the Stateof Rhode Island.We find that the Company is engaged in commerce within the,meaning of the National Labor Relations Act.U. THE ORGANIZATION INVOLVEDIndustrialTrades Union of Americaisa labor organization, ad-mitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as theUnion is certified by the Board.The Company takes the position that no election should be directedat this time for the reason that in a consent election conducted onMarch 20, 1944, a majority of its employees had voted against repre-sentation by the Union.Eight months have elapsed since the con-sentelection.The record discloses that the Union has membership-application cards bearing the names of a substantial number of theemployees.All of these cards are dated subsequent to the election ofMarch 20, 1944.2 Since no 'collective, bargaining representative waschosen as a result of that election, and in view of the fact that a sub-stantial number of the Company's employees appear to have indicatedsince that election a desire for representation by the Union, we believethat the policies of the Act will best be effectuated by conducting anelection on the present petition 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees of the Company, excluding clericalemployees, Company officials, second hands, and any other super-' The record shows that 19 employees voted in favor of the union,28 against it, and 1ballot was challenged.2 According to a statement introduced into evidence at the hearing the Union submitted20 authorization cards.There are approximately 54 employees within the appropriate unit.3Matter of New York Central Iron Works,Hagerstown,Maryland,37 N. L.R. B., 894. DORLEXA DYEING AND FINISHING COMPANY299visory employees with authority to hire, promote, discharge, discipline,'-or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dorlexa Dyeingand Finishing Company, Woonsocket, Rhode Island, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States, who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the electionto determine whether or not they desire to be represented by IndustrialTrades Union of America, for the purposes of collective bagaining.e